Citation Nr: 0609092	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  05-40 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran does not have three puretone auditory 
thresholds for frequencies 500, 1000, 2000, 3000, and 4000 
Hertz 26 decibels or above for his right ear.  The veteran 
does not have one puretone auditory threshold for frequencies 
500, 1000, 2000, 3000, and 4000 Hertz 40 decibels or above 
for his right ear.  The veteran's Maryland CNC Test speech 
recognition score is greater than 94 percent for his right 
ear.    

3.  The veteran's right ear hearing loss is not considered a 
disability for the purposes of applying VA law.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303. 
3.307, 3.309, 3.385 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    
    
The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In correspondence dated in June 2005, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
Board also recognizes that the June 2005 VCAA notice 
specifically requested that the veteran provide any evidence 
in his possession that pertained to the claim.  38 C.F.R. § 
3.159(b)(1) (2005).  

In Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the October 
2005 rating decision and November 2005 Statement of the Case 
(SOC), which included a discussion of the facts of the claim, 
notification of the reasons for the decision, and a summary 
of the evidence used to reach the decision.  The November 
2005 SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  Regarding the timing 
of the notice, the RO issued the original VCAA notice in June 
2005, which was before it issued the rating decision, dated 
in October 2005.  This ensured the veteran had notice of what 
was needed before the RO rendered its decision.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.

In regard to the VA's duty to assist, the Board notes that 
the RO requested the veteran's complete service medical 
records in July 2005.  The National Personnel Records Center 
responded that there were no service medical records on file.  
The RO notified the veteran and issued a Formal Finding of 
Unavailability of Service Records, dated in September 2005.  
When an approximate balance of positive and negative evidence 
regarding the merits of claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005).  In cases where the veteran's service medical records 
are incomplete through no fault of the claimant, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt doctrine 
under 38 U.S.C. § 5107(b).  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In this case, the veteran was given the opportunity 
to submit additional evidence and responded in September 2005 
that he had no further evidence to submit or for the VA to 
obtain.  The veteran did not claim that he had any treatment 
for hearing loss in service, but rather that his duties 
involved noise exposure.  His DD 214 is of record.

The veteran submitted an audiogram and nexus statement with 
his original application for compensation benefits in June 
2005.  In correspondence dated in July 2005, the veteran 
asserted that no VA examination was necessary because the 
audiogram and nexus statement submitted with his application 
were sufficient.  The Board notes that it is the VA and not 
the veteran who determines whether the record is sufficient 
for appellate review.  Neither the veteran nor his 
representative has made the RO or the Board aware of any 
other evidence that needs to be obtained in connection with 
his claim.  The veteran was advised of the evidence of record 
in the statement of the case and responded that he wanted his 
claim considered on the evidence already submitted.  In view 
of this the Board finds that the duty to assist has been 
satisfied.  Accordingly, the Board will proceed with 
appellate review.

Evidence

According to the veteran's DD-214, the veteran's occupation 
was that of a vehicle repairman.  As noted earlier, the 
veteran's service medical records were unavailable.

The veteran reported in his Application for Compensation 
Benefits, filed in June 2005, that he was exposed to loud 
noise from missiles, airplanes, buses, and trucks in active 
duty in Vietnam.  

In a statement dated in September 2005, the veteran stated 
that he was exposed to loud noise associated with both M-14 
and M-16 rifles when attached to the 22nd Replacement 
Battalion in Cameron Bay.  He described the noise as 
extremely loud and constant.

A board certified audiologist, Dr. C.F., conducted an 
audiogram in May 2005.  In a letter dated in June 2005, Dr. 
C.F. concluded that the veteran had slight high frequency 
hearing loss in the right ear with a maximum word recognition 
score (using Maryland CNC word lists) of 100%.  Dr. C.F. also 
concluded that the pure tone average for 1000, 2000, 3000, 
and 4000 Hertz for the right ear was 23.75 decibels.  

The pure tone thresholds, in decibels, as noted by the 
audiogram and described by the RO in the statement of the 
case, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
20
25
30

Based upon the veteran's reported history of noise exposure 
during service, Dr. C.F. opined that it was quite likely that 
his hearing loss began in service.  He also asserted that the 
type and degree of the veteran's hearing loss was consistent 
with noise induced hearing loss.  

After reviewing the audiogram of May 2005 and the report of 
Dr. C.F., the RO denied service connection in an October 2005 
rating decision on the basis that the evidence failed to show 
the veteran had sufficient hearing loss to constitute a 
disability for VA purposes.  The veteran was advised of the 
decision and the evidence considered by the RO.  
 
Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 
C.F.R. § 3.303 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Absent a showing of an impaired hearing disability at the 
time of separation from service or within the statutory 
presumption period of one year, a veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  

Analysis

Initially, the Board notes that Dr. C.F. indicated that it 
was quite likely the veteran's exposure to noise in service 
was the beginning of his hearing loss.  He based his opinion 
solely upon the history provided by the veteran.  Accepting 
this opinion, for the purpose of discussion and in 
consideration of the loss of his service medical records, 
service connection still cannot be granted in this case 
because there is no competent evidence showing that the 
veteran's current hearing loss constitutes a disability for 
the purposes of applying the laws of VA.   

Specifically, none of the veteran's puretone decibel losses 
reported in the May 2005 audiogram for frequencies 1000, 
2000, 3000, and 4000 Hertz is 40 or greater decibels.  
Alternatively, the veteran could be service-connected if the 
evidence showed that the auditory thresholds for at least 
three of the above-mentioned frequencies were 26 decibels or 
greater.  However, the veteran has only one frequency of 26 
decibels or greater for the right ear (4000 Hertz), and none 
40 decibels or greater for the right ear.  Thus, the 
veteran's hearing loss is not, therefore, of a severity to be 
considered to be a disability for VA compensation purposes 
and cannot be service-connected.  In addition, the veteran's 
speech recognition score (using the Maryland CNC test) is 100 
percent for the right ear.  Only scores below 94 percent 
constitute a disability under this criterion.  38 C.F.R. § 
3.385 (2005).  Thus, the findings on the audiological 
examination demonstrate that the veteran's current right ear 
hearing loss is not at a level to be considered a disability 
for VA purposes.  This evidence weighs heavily against the 
veteran's claim.

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The veteran has 
not submitted any medical evidence indicating a higher level 
of hearing loss, reported that he had no additional evidence 
to submit and that he did not want a VA examination.  

The Board finds the preponderance of the evidence is against 
the claim.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim; therefore, that doctrine is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


